DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2022 and 04/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/14/2022 has been entered.
Election/Restriction
Claims 4-6 and 8 stand withdrawn as being directed to a non-elected invention (per response to Election dated 11/03/2021). Newly added claims 12-14 are also withdrawn as being directed to the non-elected method; see MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2005/0277026 A1) in view of Takahashi et al. (US 2010/0330410 A1, an English equivalent to CN-101911368-A cited in the IDS dated 04/08/2022).
Regarding claim 1, Nishikawa teaches a secondary battery (non-aqueous secondary battery, Nishikawa [0021]) comprising: 
a positive electrode (a positive electrode in which the positive electrode active material is a lithium-containing transition metal oxide, Nishikawa [0021]), 
a negative electrode (a negative electrode in which the negative electrode active material is a material capable of lithium doping/dedoping, Nishikawa [0021]) disposed to face to the positive electrode (cell stacked in the order: positive electrode/separator/negative electrode, Nishikawa [0188]), and 
a separator (separator is composed of a porous film made of an organic polymer, which includes a network-like support, Nishikawa [0021]) disposed between the positive electrode and the negative electrode (cell stacked in the order: positive electrode/separator/negative electrode, Nishikawa [0188]), and 
wherein each of the positive electrode and the negative electrode comprises a current collector and an active material layer formed on at least one surface of the current collector (negative electrode and positive electrode are each composed of a mixture layer comprising the active substance and a binder polymer binding it and retaining the electrolyte solution, and a collector; Nishikawa [0107]), and 
the separator is made of a non-woven fabric (separator includes network-like support, network-like support is a nonwoven fabric such as polyethylene terephthalate, Nishikawa [0021, 0081]) having a Gurley value of 10 seconds / 100 ml or less (network-like support has a Gurley value of no greater than 10 sec/100 cc, Nishikawa [0021]).

Nishikawa fails to teach at least one of the positive electrode and the negative electrode further comprises an insulating layer formed on a surface of the active material layer, the insulating layer is a porous insulating layer containing a plurality of nonconductive particles, and when the average particle diameter of the particles is represented by µm, a porosity index represented by an average particle diameter of the particles x porosity is 0.4 or less.
Takahashi, which is analogous in the art of nonaqueous electrolyte secondary batteries with a separator stacked between positive and negative electrodes (see Takahashi abstract), teaches the use of at least one porous inorganic insulating layer provided between the positive-electrode active material layer and the negative-electrode active material layer between the separator and active material layer(s), with the insulating layer formed on the surface of the active material layer (Takashi abstract, [0014, 0024, 0075] and Figs. 1(a-b)). Takahashi teaches that the inclusion of the inorganic insulating layer within the battery is advantageous to protect the separator from melting and shrinking from Joule heat in the occurrence of penetration by a sharp object (Takahashi [0066-0067] and Fig. 3(a) vs. 3(b)). Takahashi teaches examples of the inorganic particles that are electron-insulative (i.e., nonconductive) in [0070]. Further, Takahashi teaches the inorganic particles within the insulating layer have diameters of 0.05-10 µm, more desirably 1.0-1.5 µm, and that the packing fraction (i.e., density, inversely related to porosity) of 40-95%, preferable 70-90%, to achieve desired levels of conductivity and bonding (Takahashi [0021, 0025, 0070-0072]). Thus, if the packing fraction was exemplary 70%, the porosity of the insulating layer would be 30%, and if the inorganic particle diameter was exemplary 1µm, the calculated value of “average particle diameter of the particles x porosity” would equal 0.3 x 1 = 0.3 which is indeed less than 0.4. The packing fraction and particle size ranges for the inorganic insulating layer taught by Takahashi indeed overlap the claimed range for this calculation, rendering such obvious per MPEP 2144.05(I).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the secondary battery disclosed by Nishikawa to further include insulating layer (with properties cited above) as taught by Takahashi with the motivation of achieving advantageous protection of the separator. 
Thus, all instant claim 1 limitations are rendered obvious.

	Regarding claim 2, modified Nishikawa teaches the limitations of claim 1 above and teaches the average particle diameter of the nonconductive particles is 0.4-5µm (the inorganic particles within the insulating layer have diameters of 0.05-10 µm, more desirably 1.0-1.5 µm; Takahashi [0021, 0070]).
	
Regarding claim 3, modified Nishikawa teaches the limitations of claim 1 above but fails to explicitly disclose that the separator has a heat shrinkage rate of less than 5% at 200°C. 
However, Nishikawa does teach that the separator includes a nonwoven fabric structure with the same material composition and thickness as taught preferable as the instant Specification [0076-0079] to achieve this desired heat shrinkage rate. That is, Nishikawa teaches a preferable polyethylene terephthalate (PET) nonwoven fabric layer with a thickness of 10-30µm used in the separator (Nishikawa 0[0078, 0081]). Thus, such separator of Nishikawa would inherently exhibit the claimed heat shrinkage rate of less than 5% at 200°C since the structure and composition are the same as that instantly disclosed per MPEP 2112.01(I-II). 

Regarding claim 7, modified Nishikawa teaches the limitations of claim 1 above and teaches that the active material layer of the positive electrode includes a positive active material represented by formula (A):				LiyNi(1-x)MxO2		(A)		
(Nishikawa [0014, 0056] teaches lithium nickelate in the positive electrode)
provided that 0≤x<1, 0<y≤1.2 (for lithium nickelate, x = 0 and y = 1 per the formula LiNiO2 in Nishikawa [0056]), and M is at least one element selected from the group consisting of Co, Al, Mn, Fe, Ti, and B (for lithium nickelate, x = 0 per Nishikawa [0051]; however Nishikawa [0021] does teach a lithium-containing transition metal oxide for the positive electrode active material, and Nishikawa [0098] teaches other substitutions of M = Co, Mn, Al, Fe, B, Ti in addition to Ni).

Regarding claim 9, modified Nishikawa teaches the limitations of claim 1 above and teaches that the active material layer of the positive electrode includes a positive active material represented by the following formula		LiαNiβCoγMnδO2  	
provided that 1≤α≤1.2, β+γ+δ=1, β≥0.7, γ≤0.2 (Nishikawa [0014, 0056] teach that nickelate can be used as the positive electrode active material, with the composition LiNiO2 so that in the formula above α=1, β=1>0.7, γ=0<0.2, and β+γ+δ=1+0+0=1; additionally, Nishikawa [0055, 0098] teach other metals including Cobalt and Manganese in addition to Nickel within the lithium transition metal complex oxide with formulas overlapping the instant claim – see also MPEP 2144.05 I regarding obviousness of overlapping proportions).

Regarding claim 10, modified Nishikawa teaches the limitations of claim 1 above and teaches that the active material layer of the positive electrode includes a positive active material represented by the following formula		LiαNiβCoγAlδO2  	
provided that 1≤α≤1.2, β+γ+δ=1, β≥0.7, γ≤0.2 (Nishikawa [0014, 0056] teach that nickelate can be used as the positive electrode active material, with the composition LiNiO2 so that in the formula above α=1, β=1>0.7, γ=0<0.2, and β+γ+δ=1+0+0=1; additionally, Nishikawa [0055, 0098] teach other metals including Cobalt and Aluminum in addition to Nickel within the lithium transition metal complex oxide with formulas overlapping the instant claim – see also MPEP 2144.05 I regarding obviousness of overlapping proportions).

Claim 11, and alternately claims 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Takahashi as applied to claim 1 above, and further in view of Xiao et al. (US 2014/0113197 A1).
Regarding claim 11, modified Nishikawa teaches the limitations of claim 1 above and teaches that the active material layer of the positive electrode includes a positive active material represented by the following formula		LiNiβCoγMnδO2  	
provided that 0.75≤β≤0.85 (Nishikawa [0098] teaches that the positive electrode active material used may be any publicly known lithium-containing transition metal oxide, giving an exemplary formula of LiMO2 where M represents transition metals, with at least 1/3 of the composition being Ni – i.e., 1>β≥0.33 in the above formula, see MPEP 2144.05 I – and the remainder of M composition made up of other transition metals such as Co or Mn such that all subscripts for M1,M2,M3,etc. sum to 1 – i.e., β+γ+δ=1).

However, modified Nishikawa fails to explicitly teach that 0.05≤γ≤0.15, 0.10≤δ≤0.20 in the above formula.
Xiao, which is analogous in the art of lithium-ion batteries (Xiao abstract) teaches – similarly to Nishikawa [0098] – a positive electrode can be formed from any lithium-based active material that can sufficiently undergo lithium intercalation and deintercalation while functioning as the positive terminal of the lithium-ion battery, giving exemplary known material compositions of lithium transition metal oxides with formulas overlapping that of the instant claim; see Xiao [0035]. Xiao [0035] discloses that this positive active material can be lithium nickel oxide (LiNiO2), i.e. lithium nickelate as also taught by Nishikawa, or exemplary lithium nickel manganese cobalt oxide (Li(NixMnyCoz)O2), where 0≦x≦1, 0≦y≦1, 0≦z≦1, and x+y+z=1. Such formula overlaps the instantly claimed formula with instant variable γ corresponding to Xiao’s z and instant variable δ corresponding to Xiao’s y – see MPEP 2144.05 I regarding obviousness of overlapping proportions. Additionally, a person having ordinary skill in the art would have found it obvious to use simple substitution of the known lithium nickel manganese cobalt oxide material taught by Xiao for the lithium nickel oxide of modified Nishikawa since Nishikawa [0098] welcomes any known suitable material and since Xiao lists both materials as able to sufficiently undergo lithium intercalation and deintercalation while functioning as the positive terminal; see MPEP 2143 B and 2144.07. 
Thus, claim 11 is rendered obvious. 

Claims 9 and 10 are rendered obvious by Nishikawa and Takahashi per the citations and explanations above. 
In the alternative, a skilled artisan would have found it obvious to further look to Xiao [0035] for teaching that lithium nickel cobalt metal oxide of the formula LiNi(1−x−y)CoxMyO2 (wherein 0<x<1, y<1, and M may be Al, Mn, or the like) – overlapping the formulas of LiαNiβCoγMnδO2 or LiαNiβCoγAlδO2,provided that 1≤α≤1.2, β+γ+δ=1, β≥0.7, γ≤0.2, as necessitated by instant claims 9-10; see MPEP 2144.05 I –  would be suitable as the positive electrode active material that can serve the intended use of sufficiently undergoing lithium intercalation and deintercalation while functioning as the positive terminal of the lithium-ion battery in place of the LiNiO2 of Nishikawa (as welcomed by Nishikawa [0098]) and expect functional results (see also MPEP 2143 B and 2144.07). 
Thereby, claims 9-10 are alternately rendered obvious in view of Xiao.

Response to Arguments
Applicant’s arguments, filed 03/14/2022, with respect to claim(s) 1, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argument is directed to new limitations added within the amended independent claim which were not examined within the previous Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/
Examiner, Art Unit 1728                 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728